PER CURIAM.
This is another case in which a defendant was convicted on a charge of assault after intimately touching the person of a 'police officer in a homosexual manner.
The facts follow the same pattern as those presented to us in earlier cases. And the arguments advanced as grounds for reversal are the same as those we have considered and rejected on a number of occasions.
Just a few days ago we had occasion to discuss the general problem at some length. Henderson v. United States, D.C.Mun. App., 117 A.2d 456. We reviewed the law and decided, as we had in the earlier cases, that a man who takes improper liberties with the person of another man without his consent is liable to prosecution under our assault statute, D.C.Code 1951, § 22-504.
In the course of our discussion we called attention to the fact that the United States Court of Appeals for the District of Columbia Circuit had granted an appeal in another case involving the same question. Guarro v. United States, D.C.Mun.App., 116 A.2d 408, appeal granted October 13, 1955, No. 11,832. We mentioned that the way is now open for a reexamination of the subject by that court.
No useful purpose would be served by a further discussion of the matter here. Accordingly, on the basis of what' we said in Henderson v. United States, supra, the conviction in this case must stand.
Affirmed.